                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                  Case No. 19-30232-HLB
Munchery, Inc.                                                                          Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0971-3           User: bgapuz                 Page 1 of 13                  Date Rcvd: Aug 20, 2020
                               Form ID: OCP                 Total Noticed: 676


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 22, 2020.
db            #+Munchery, Inc.,    220 Shaw Road,    South San Francisco, CA 94080-6604
aty            +Daniel M. Eliades,    K&L Gates LLP,    1 Newark Center, 10th Fl.,     Newark, NJ 07102-5237
aty            +David S. Catuogno,    K&L Gates LLP,    1 Newark Center, 10th Fl.,     Newark, NJ 07102-5237
aty            +Kaipo K.B. Young,    Leader-Picone & Young, LLP,     1970 Broadway #1030,     Oakland, CA 94612-2222
aty            +Official Committee of Unsecured Creditors,      Attn: John D. Fiero,
                 Pachulski Stang Ziehl & Jones LLP,     150 California Street, 15th Fl.,
                 San Francisco, CA 94111-4554
aty            +Pachulski Stang Ziehl & Jones LLP,     150 California St.,     15th Floor,
                 San Francisco, CA 94111-4554
consult        +Armanino, LLP,    12657 Alcosta Blvd., Suite 500,     San Ramon, CA 94583-4406
cr             +Gate Gourmet, Inc.,    Attn.: Daniel M. Eliades,     One Newark Center,     10th Floor,
                 Newark, NJ 07102,     UNITED STATES 07102-5237
cr             +L.A. Specialty Produce Co. dba San Francisco Speci,      Rynn & Janowsky, LLP,
                 4100 Newport Place Dr., #700,     Newport Beach, CA 92660-2451
cr             +Nextdoor.com,    c/o Gary M. Kaplan,    Farella Braun + Martel LLP,     235 Montgomery St., 18th Fl,
                 San Francisco, CA 94104-3105
cr             +Oakville Produce Partners, LLC,     c/o Kaipo K.B.,    Leader-Picone & Young, LLP,
                 1970 Broadway Suite 1030,     Oakland, CA 94612-2222
op             +Omni Management Group,    5955 DeSoto Ave., Suite 100,      Woodland Hills, CA 91367-5100
cr             +PayPal, Inc. sometimes doing business as Braintree,      c/o Dinsmore & Shohl LLP,
                 655 W. Broadway, Suite 800,     San Diego, CA 92101-8482
cr             +Performance Food Group, Inc.,     c/o Cook Collection Attorneys, PLC,      165 Fell St.,
                 San Francisco, CA 94102-5106
cr              Prince George’s County, Maryland,     c/o Meyers, Rodbell & Rosenbaum, P.A.,
                 6801 Kenilworth Ave., #400,     Riverdale, MD 20737-1385
cr             +Ryder System, Inc.,    Brutzkus Gubner,     c/o Steven T. Gubner, Attorney,
                 21650 Oxnard Street, Suite 500,     Woodland Hills, CA 91367-4911
intp           +TableArt Inc.,    c/o Klee, Tuchin, Bogdanoff & Stern LLP,
                 1999 Avenue of the Stars, 39th Floor,      Los Angeles, CA 90067-6049
cr             +c/o Kaipo K.B. Young Earl’s Organic Produce,      Leader-Picone & Young, LLP,
                 1970 Broadway Suite 1030,     Oakland, CA 94612-2222
14964330       +137 VENTURES II, LP,    ATTN: JUSTIN FISHNER-WOLFSON,     49 GEARY ST, STE 500,
                 SAN FRANCISCO, CA 94108-5731
14964331       +1999 DOUGLASS FAMILY TRUST,     ATTN: MARK DOUGLASS, TRUSTEE,     42 CATALPA DR,
                 ATHERTON, CA 94027-2103
14964332       +2000 JACKSON FAMILY TRUST,     ATTN: DANA JACKSON, TRUSTEE,     20 TRAIL LN,
                 WOODSIDE, CA 94062-1232
14997348       +357 N. Grenola Street,    United States,     Pacific Palisades, CA 90272-3304
14937339       +72 Point,    231 Front St, Ste 125,    Brooklyn, NY 11201-1217
14964333       +A# CAPITAL, LLC,    P.O. BOX 680610,    PARK CITY, UT 84068-0610
14964334       +ADELE NOOR FUTURES, LLC,     ATTN: AFSHIN PISHEVAR, OWNER,     226 NORTH ADAMS ST,
                 ROCKVILLE, MD 20850-1891
14943936       +ADP LLC,    1851 N. Resler,    El Paso, TX 79912-8023
14964335       +ADRIAN S. GRENIER LIVING TRUST,     425 RIVERSIDE DR, 130,     NEW YORK, NY 10025-7775
14964336       +AMBER ARBUCCI,    6427 LA PUNTA DR,    LOS ANGELES, CA 90068-2827
14964337       +ANDREE WIJAYA,    137 S SPALDING DR, UNIT 302,     BEVERLY HILLS, CA 90212-1833
14964339      #+ARCH F. MEREDITH III,    305 JANE DR,    WOODSIDE, CA 94062-3543
14964340       +ATLAS NORTHERN ADVISORS, INC.,     ATTN: ANDREW M. BURSKEY, CHAIRMAN,      100 NORTHFIELD ST,
                 GREENWICH, CT 06830-4618
14937340       +Aalabel Inc,    6958 Sierra Ct,    Dublin, CA 94568-2641
14937342       +Active Personnel,    41 West 33Rd St,    New York, NY 10001-3016
14937343       +Adam Smith,    7926 Lasaine Ave,    Northridge, CA 91325-4438
14937344       +Adp, LLC,    P.O. Box 31001-1874,    Pasadena, CA 91110-0001
14937345       +Adrian Martin Moreno,    2380 Pacheco Dr,     San Jose, CA 95133-1803
14937346        Advantage Telecom,    5242 W Washington 2300,     P.O. Box 5454,    Ventura, CA 93005-0454
14937347        Advantage Telecom - 3200 Olympic 2295,       P.O. Box 5454,    Ventura, CA 93005-0454
14937348       +Aidee Teresa Angel Esparza,     2338 D St,    Hayward, CA 94541-4412
14937349       +Airon Meeker,    820 W 17th St,    San Pedro, CA 90731-4614
14937350       +Alberto Lopez-Dominguez,     450 Eddy St, 104,    San Francisco, CA 94109-8129
14937351       +Alberto Navarrete,    1650 Diel Dr,    Milpitas, CA 95035-2815
14937352       +Alchemy Of Baking,    1248 West 134th St, Ste 4,     Gardena, CA 90247-1946
14947065       +Alejandro Burke-Hernandez,     5361 Diamond Heights Blvd. Apt B,     San Francisco, CA 94131-2124
14937353       +Alejandro Hernandez,    5361 Diamond Height Blvd, Apt B,      San Francisco, CA 94131-2124
14937354       +Alex Christopher Martin,     240 Pondilly Ln,    Brentwood, CA 94513-1715
14937355       +Alexander Jang,    261 Northgate Ave,    Daly City, CA 94015-3056
14937356       +Alexander William Jung,     32 Belvedere St,    San Francisco, CA 94117-2814
14937357       +Alexian Nguyen,    1 Appian Way, 7042,     South San Francisco, CA 94080-5598
14937358       +Ali Zare,    2810 Warner Ave, Apt 323,     Irvine, CA 92606-4441
14937359       +Alicia M Jenish-Mc Carron,     430 Baker 5,    San Francisco, CA 94117-1487
14937360       +Amanda Stephan,    849 Dwight Cres,    Berkeley, CA 94710-2421
14945324        American Express Travel Related Services Company,,      Inc.,    c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
14937361       +Americold, Inc.,    80 Smith St, Ste 2,     Farmingdale, NY 11735-1011
14937362       +Amin Group, LLC,    4367 Clear Valley Dr,     Encino, CA 91436-3317
       Case: 19-30232        Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03        Page 1 of
                                                       14
District/off: 0971-3          User: bgapuz                  Page 2 of 13                   Date Rcvd: Aug 20, 2020
                              Form ID: OCP                  Total Noticed: 676


14937363       +Amy A Smith,    3 Santa Clara Ct,     San Rafael, CA 94903-3729
15007780       +Amy E Vulpio, Esquire,     c/o White and Williams LLP,      1650 Market St Fl 18,
                 Philadelphia, PA 19103-7304
15106671        Amy E. Vulpio,    White and Williams LLP,     1650 Market Street, Suite 1800,
                 Philadelphia, PA 19103-7395
14937364       +Ana Haro Hernandez,     417 F St,    Colma, CA 94014-3162
14937365       +Ana M Palacios,    125 Santa Maria Ave,     San Bruno, CA 94066-5332
14937366       +Analytics Pros, Inc.,     5325 Ballard Ave NW, Ste 300,      Seattle, WA 98107-4193
14937367       +Anastacia Mendoza Cortes,     108 Manzanita Ave,     South San Francisco, CA 94080-4504
14937368       +Andre D Vintero,    280 Alta Vista Way,     Daly City, CA 94014-1404
14937369       +Andrew J Butz,    537 34th St,     Oakland, CA 94609-3009
14937370       +Andrew Mitchell,    1671 Mcallister St,     San Francisco, CA 94115-4413
14937371       +Andrew Stasium,    6865 Ridge Ct,     Livermore, CA 94551-8712
14937372       +Angelita Bratcher,    5349 Diamond Heights Blvd, Apt D,       San Francisco, CA 94131-2127
14946596       +Anna Ryan,    2911 Irving Street,     San Francisco, CA 94122-1413
14937373       +Anthony D Prater,    890 Hayes St,     San Francisco, CA 94117-2615
14937374       +Anthony E Anderson,     625 13th St,    San Francisco, CA 94130-2005
14951304       +Anthony E. Atwell,    51 E. Campbell Ave, Suite 170,       Campbell, CA 95008-2001
14937375       +Anthony O Houston,    414 W 25th Ave,     San Mateo, CA 94403-2234
14937376       +Anthony Recinos,    393 Bay Ridge Dr,     Daly City, CA 94014-1555
14937377        Apple Financial Services,     P.O. Box 35701,     Billings, MT 59107-5701
14937378       +Apple Financial Services 8220,      P.O. Box 30310,     Los Angeles, CA 90030-0310
14937379       +Aracela I Chavez Cruz,     872 3rd Ave,    San Bruno, CA 94066-3254
14937380       +Area Distributor - 220 Shaw,      P.O. Box 8589,    San Jose, CA 95155-8589
14951911       +Area Distributors,    PO Box 8589,     San Jose, CA 95155-8589
14937381       +Arlette Reyes,    P.O. Box 121,     Millbrae, CA 94030-0121
14937383       +Arturo Vazquez,    653 5th Ave,     San Bruno, CA 94066-4517
15007786       +Astro Nova Inc.,    Attention Paula Brown,     600 East Greenwich Ave.,
                 West Warwick, RI 02893-7526
14937384        Astronova, Inc.,    P.O. Box 419820,     Boston, MA 02241-9820
14937386       +Austin Bath,    665 6th Ave, 3,     San Francisco, CA 94118-3853
14937387       +Auto Chlor,    971 25th St,    San Francisco, CA 94107-3531
14937388       +Auto-Chlor System - Seattle,      4315 7th Ave S,    Seattle, WA 98108-1705
14937390       +Aware Gps,    16305 Swingley Ridge Rd, Ste 100,      Chesterfield, MO 63017-0001
14937391       +Ayako Toyama,    150 Portola Dr, Apt 203,     San Francisco, CA 94131-1506
14964341       +BABAK YAZDANI,    P.O. BOX 61260,     POTOMAC, MD 20859-1260
14964342       +BALDWIN FAMILY TRUST DATED 9-16-15,      C/O VIVE VC FUND, LP,     1111 BAYHILL DR, STE 220,
                 SAN MATEO, CA 94066-3198
14964343       +BITA PISHEVAR HAYES,     7106 BROOKTREE WAY,     SAN JOSE, CA 95120-3216
14964344       +BRIAN PHAM,    260 KING ST, APT 787,     SAN FRANCISCO, CA 94107-6437
14964347       +BURSKY FAMILY INVESTMENTS LLC,      ATTN: ANDREW M. BURSKEY, MANAGING MEMBER,      100 NORTHFIELD ST,
                 GREENWICH, CT 06830-4618
14937392       +Baker Commodities,    4020 Bandini Blvd,     Vernon, CA 90058-4274
14937393        Baldor,    P.O. Box 5411,    New York, NY 10087-5411
14937394        Bargreen Ellingson,     Lockbox 310055,    P.O. Box 94328,     Seattle, WA 98124-6628
14937395        Basic Pacific,    P.O. Box 775339,     Chicago, IL 60677-5339
14937396       +Baumar,    253 Capp St,    San Francisco, CA 94110-1211
14937397        Bay Alarm Company,    P.O. Box 7137,     San Francisco, CA 94120-7137
14937398       +Beatriz Morales,    200 B St,     South San Francisco, CA 94080-4421
14937399       +Benjamin Gordon,    1267 16th Ave,     San Francisco, CA 94122-2009
14937400       +Benjamin Weston,    23 Edwin Dr,     Kensington, CA 94707-1021
14937401       +Bertagni 1882 USA,    1672 Willamette Falls Dr, Ste B,       Portland, OR 97068-4661
14944769       +Bertagni 1882 USA, Inc.,     1672 Willamette Falls Drive, Suite B,      West Linn, OR 97068-4661
14937402       +Better World B2B, LLC,     50 Trish Ct,    Danville, CA 94506-4677
14937403       +Bhb Pest Elimination,     150 W 28 St, Ste 702,     New York, NY 10001-6182
14937404       +Big Joe California North, Inc.,      25932 Eden Landing Rd,     Hayward, CA 94545-3816
14937405       +Blanca Rios,    775 W Sunset Blvd,     Hayward, CA 94541-4721
14937406       +Blp Wholesale,    50 Constance Ct,     Hauppauge, NY 11788-4200
14944046        Blue Apron LLC, ATTN: Accounting,      40 W 23rd street,     5 Floor,   New york, NY 10010
14937408       +Brandon Kam Ming Chin,     288 St. Catherine Dr,     Daly City, CA 94015-2113
14937409       +Brandon Tran,    10449 Salinas River Cir,     Fountain Valley, CA 92708-6841
14937410       +Brightedge Technologies, Inc.,      989 E. Hillsdale Blvd, Ste 300,     Foster City, CA 94404-4260
14937412       +Brusik Quality Appliances,     50 Chumasero Dr, Apt 1D,      San Francisco, CA 94132-2301
14937413       +Bryan Martinez,    935 San Marcos Cir,     Mountain View, CA 94043-3145
14937414       +Buttermilk Bakeshop,     260 5th Ave,    Brooklyn, NY 11215-1927
14937415       +Bv Eventure Fund II, LP,     600 Montgomery St, 473rd Fl,      San Francisco, CA 94111-2702
14964348       +CASHIN 1995 REVOCABLE TRUST DATED 2/2/95 F,       ATTN: EMMET J. CASHIN III, TRUSTEE,
                 134 STONEGATE RD,    PORTOLA VALLEY, CA 94028-7649
14964349       +CHAD EUGENE LITTLE,     4156 OLD TREE RD,    PALO ALTO, CA 94306-3727
14964350       +CHARLES PACHECO,    170 N NORMANDIE AVE,     LOS ANGELES, CA 90004-4512
14964351       +CHLOE WON,    8 SPRUCE ST, 63T,     NEW YORK, NY 10038-5243
14964307       +COMERICA BANK,    39200 W. SIX MILE RD,     LIVONIA, MI 48152-2689
14964352        COMPAGNIA FIDUCIARIA NAZIONALE S.P.A.,      ATTN: ANGELO ALDRIGHETTI, MANAGING,      DIRECTOR,
                 GALLERIA DE CRISTOFORIS 3,     20122 MILANO,     ITALY
14964353       +COTA CAPITAL MASTER FUND, LP,      455 MARKET ST, STE 1850,     SAN FRANCISCO, CA 94105-2451
14971596       +CT Corporation,    CT Corporation System,     28 Liberty St. 42nd Floor,     New York, NY 10005-1448
14971677       +CT Lien Solutions,    28 Liberty St. 42nd Floor,      New York, NY 10005-1448
14937416       +California Alumni Association,      1 Alumni House,     Berkeley, CA 94720-7521
14937417       +California Supply North, Inc.,      P.O. Box 39180,     Los Angeles, CA 90039-0180

       Case: 19-30232        Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03          Page 2 of
                                                       14
District/off: 0971-3          User: bgapuz                 Page 3 of 13                  Date Rcvd: Aug 20, 2020
                              Form ID: OCP                 Total Noticed: 676


14937418       #California Water Service Company,     La 1237519514,     P.O. Box 51967,
                 Los Angeles, CA 90051-6267
14937419       #California Water Service Company,     La 5884067301,     P.O. Box 51967,
                 Los Angeles, CA 90051-6267
14937420       #California Water Service Company,     Ssf,    P.O. Box 51967,    Los Angeles, CA 90051-6267
14937421       +Cameron Penrose,    36 Colonial Way,    San Francisco, CA 94112-2437
14937422       +Captiveaire,    P.O. Box 60270,    Charlotte, NC 28260-0270
14937423       +Carlito M Santos,    501 Crescent Way, Apt 5411,     Sf, CA 94134-3351
14937424       +Carlos Alberto Garcia,    2461 Wright Ct,     South San Francisco, CA 94080-5257
14937425       +Carlos Mejia-Mejia,    3223 17th St,    San Francisco, CA 94110-1205
14937426       +Carlos Roldan,    1779 Mckinnon Ave,    San Francisco, CA 94124-2140
14937427       +Carolina Gonzales,    809 Cypress Ave,     South San Francisco, CA 94080-2839
14937428       +Carolina M Portillo Campos,     66 Gutenberg St,    San Francisco, CA 94112-4342
14937429       +Cedar Grove Organics Recycling LLC,     7343 E. Marginal Way S.,     Seattle, WA 98108-3513
14937430       +Charlene Shinhae Park,    3331 Paraiso Way,     Glendale, CA 91214-1250
14937431       +Charles A Hardrict,    2157 South Winchester Blvd,     Campbell, CA 95008-3425
14937432       +Charlie s Produce,    P.O. Box 24606,    Seattle, WA 98124-0606
14937433       +Chartio,    222 Kearny St, Ste 525,    San Francisco, CA 94108-4511
14937434       +Chatdesk Inc,    902 Broadway,    New York, NY 10010-6002
14937435       +Checkr,   440 N Wolfe Rd, Ste 2224,     Sunnyvale, CA 94085-3869
14937437       +Christian Miller,    718 Highgate Dr,    Daly City, CA 94015-4214
14937438       +Christian Petty,    1409 Peralta Rd,    Pacifica, CA 94044-4037
14937439       +Christina Brooks,    901 Hemlock Ave,    Millbrae, CA 94030-2042
14937440       +Christine Ward,    P.O. Box 1533,    Mountain View, CA 94042-1533
15057391      #+Christopher Chase,    15 Carmel Ave.,    El Cerrito, CA 94530-4112
14937441       +Christopher Geremias Osorio,     647 Capp St,    San Francisco, CA 94110-2509
14937442       +Christopher Jerrod Lincoln,     24 Heath Ct,    Daly City, CA 94015-4457
14937443       +Christopher Julian,    112 Verano Dr.,     So. San Francisco, CA 94080-4148
14937445       +Christopher Young,    2623 Baldwin Ln,     Walnut Creek, CA 94597-2613
14937446       +Cigna - Dental,    5476 Collections Center Dr,     Chicago, IL 60693-0001
14985609       +Cigna Health and Life,    Insurance Company,     c/o Wilhelmina Bergland,     Legal Dept.,
                 900 Cottage Grove Road, B6LPA,     Bloomfield, CT 06002-2920
14937447        Cintas Corporation - 220 Shaw,     P.O. Box 29059,    Phoenix, AZ 85038-9059
14937449       +Claudia I Beltran,    751 5th Ave,    Pinole, CA 94564-2446
14937450       +Claudia V. Escobar Samayoa,     3824 Folson St,    San Francisco, CA 94110-6136
14937451        Club Demonstration Services, Inc.,     P.O. Box 744818,    Atlanta, GA 30374-4818
14937452        Cogent Communications, Inc.,     P.O. Box 791087,    Baltimore, MD 21279-1087
14937454       +Comerica Bank,    c/o Sheppard Mullin Richter & Hampton LL,      Attn: Kyle Mathews,
                 333 South Hope Street,    Los Angeles, CA 90071-1448
15007052       +Conrad Chu,    c/o Binder & Malter, LLP,     2775 Park Ave.,    Santa Clara CA 95050-6004
14937455      #+Continental Fleet Paint    Body, Inc.,     Terminal Annex,    P.O. Box 86066,
                 Los Angeles, CA 90086-0066
14937456       +Cool Solutions,    178 West Hill Pl,    Brisbane, CA 94005-1216
14937457        Corporation Service Company,     P.O. Box 2576,    Springfield, IL 62708-2576
14937458       +Costarella Seafoods, Inc.,     c/o Law Office of Stephen M. Beckwith,     Attn Stephen M. Beckwith,
                 1400 North Dutton, Ste 21,     Santa Rosa, CA 95401-4643
14937459        Costarella Seafoods, Inc.,     Pier 45 Shed B, 8,    P.O. Box 192484,
                 San Francisco, CA 94119-2484
14937460       +Cozzini Bros., Inc.,    350 Howard Ave,     Des Plaines, IL 60018-1908
14937461       +Crossover Markets, Inc.,    401 Congress Ave, Ste 2650,      Austin, TX 78701-3708
14937462       +Crumble   Whisk,    2948 Folsom St,    San Francisco, CA 94110-4028
14937464       +Cucina Fresca,    8300 Military Rd S, Ste 120,     Seattle, WA 98108-3950
14964354        DAN & JAFFA LEFFLER,    123/555 ST KILDA RD,     MELBOURNE, VIC 3004,    AUSTRALIA
14964355       +DANIEL DANA JACKSON,    20 TRAIL LN,    WOODSIDE, CA 94062-1232
14964356       +DEP LLC,    ATTN: ERIC COHEN,    37 MURRAY HILL RD,    SCARSDALE, NY 10583-3418
14964357       +DIEGO BERDAKIN,    101 S. ROSSMORE,    LOS ANGELES, CA 90004-3736
14937481       +DLA Piper LLP,    P.O. Box 75190,    Baltimore, MD 21275-5190
14964358        DREAM PRODUCTS PTY LTD,    ATTN: LANCE KALISH,     13/409 NEW SOUTH HEAD RD.,
                 DOUBLE BAY, NSW 2028,    AUSTRALIA
14964359       +DS PPI LLC,    ATTN: DAVID SACKS, MANAGER,     237 KEARNY ST, 234,    SAN FRANCISCO, CA 94108-4502
14937465       +Dandelion Chocolate Inc,    740 Valencia St,     San Francisco, CA 94110-1735
14937466       +Dania Joge,    234 Hillside Blvd,    Daly City, CA 94014-1832
14937467       +Daniel Josiah Baldree,    1690 Hydrangea Ln,     San Jose, CA 95124-6510
14937468       +Danlies Inc.,    383 Beach Rd,    Burlingame, CA 94010-2005
14937469      #+Darsis A. Argueta Martinez,     300 Park Plaza Dr, Apt 28,     Daly City, CA 94015-1534
14937470      #+Darwin Mendioro,    42 Parnell Ave,    Daly City, CA 94015-2709
14937471       +David Seavey Ogden,    725 Laurel Dr,    Walnut Creek, CA 94596-6118
14937472        Deibel Laboratories Of California,     P.O. Box 1056,    Osprey, FL 34229-1056
14937473       +Deilyn Martinez,    851 N Amphlett Blvd, 316,     San Mateo, CA 94401-1142
14937474       +Deirdre C Scott,    2400 Divisadero St,     San Francisco, CA 94115-1118
14943634       +Del Monte Capitol Meat Co., LLC.,     4051 Seaport Blvd,     West Sacramento, CA 95691-3416
14937475        Del Monte Meat,    P.O. Box 101831,    Pasadena, CA 91189-1831
14937476        Delaware Secretary Of State,     Division Of Corporations,     P.O. Box 5509,
                 Binghamton, NY 13902-5509
14937477       +Denise Cooper,    602 Moultrie St,    San Francisco, CA 94110-6034
14937478       +Digilink,    4676 Admiralty Way, Ste 530,     Marina Del Rey, CA 90292-6605
14937479       +Digital Insurance, Inc.,    Attn Commissions,      200 Galleria Pkwy, Ste 1950,
                 Atlanta, GA 30339-5946
14937480       +Dinora Isabel Pineda Ardon,     109 Del Monte,    South San Francisco, CA 94080-3139
14937482       +Dora M Garcia Arguello,    355 Ney St,     San Francisco, CA 94112-1646
       Case: 19-30232       Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03        Page 3 of
                                                      14
District/off: 0971-3          User: bgapuz                  Page 4 of 13                  Date Rcvd: Aug 20, 2020
                              Form ID: OCP                  Total Noticed: 676


14937483       +Dora s Naturals, Inc,      21 Empire Blvd,    South Hackensack, NJ 07606-1805
14937484       +Dylan Paul,    17032 Burbank Blvd, 7,      Encino, CA 91316-1874
14964360       +EM CAPITAL 2 LLC,     C/O EFO MANAGEMENT LLC,     ATTN: JUSTIN MATEEN,    666 FIFTH AVE, 4TH FL,
                 NEW YORK, NY 10103-0502
14964361       +ERIC RIES,    340 S LEMON AVE, 2197,     WALNUT, CA 91789-2706
14937485       +Earl s Organic Produce,      Leader-Picone & Young, LLP,    1970 Broadway Suite 1030,
                 Oakland CA 94612-2222
14937486       +Ec Wilson,    P.O. Box 82473,     Kenmore, WA 98028-0473
14937489       +Efrain Rentas-Perez Jr,      191 Bismark St,    Daly City, CA 94014-2365
14937490       +Elkwood, Inc.,     1736 64th St, 2nd Fl,     Brooklyn, NY 11204-2949
14937491       +Emmanuel Zelada,     846 Bellevue Ave,     Daly City, CA 94014-1138
15044282        Employment Development Department,      Bankruptcy Group MIC 92E, PO BOX 826880,
                 Sacramento, CA 95814
14937492       +Encore Oils,     c/o Sqpb,    P.O. Box 10027,    Eugene, OR 97440-2027
14937493       +Enrique Duenez,     2141 Estrell Ave, 2,     Los Angeles, CA 90007-2044
14937494       +Epicurean Butter Company, Inc.,      9355 Elm Ct,    Federal Heights, CO 80260-5211
14937495       +Erasmo Rodriguez Almazan,      13572 Arizona St, Apt 3,    Westminster, CA 92683-2356
14937497       +Ernesto Reyes,     2100 Park Grove Ave, Apt 2,     Los Angeles, CA 90007-2021
14937498      #+Esmeralda Reyna,     300 Park Plaza Dr, Apt 28,     Daly City, CA 94015-1534
14937499       +Esteban Vallejo,     4372 Mission St,    San Francisco, CA 94112-1536
14964362       +F. HILL HARPER,     16-26 WILCOX AVE, STE 211,     HOLLYWOOD, CA 90028-6206
14937500       +Farzaneh Amini,     260 Vicente St,    San Francisco, CA 94127-1331
14937501        Fatted Calf Charcuterie,      644 C First St,    Napa, CA 94559
14937502        Fedex,   P.O. Box 223125,      Pittsburgh, PA 15251-2125
14937503       +Fenwick    West,    Silicon Valley Center,     801 California St,    Mountain View, CA 94041-1990
14961443       +Fenwick & West, LLP,     801 California Street,     Mountain View, CA 94041-1990
14944262      #+First York 86th Street Company, Inc.,       Townhouse Management Comapny,
                 70 East 55th Street, Lwr Lvl,      New York, New York 10022-3222,     New York, NY 10022-3397
14937504       +Flatworld Solutions Inc.,      Princeton Forrestal Village,     116 Village Blvd, Ste 200,
                 Princeton, NJ 08540-5700
14937505       +Frances Fang Chiu,     8 Melodylane,    Irvine, CA 92614-5497
14937506       +Francisco A Garibay,     123 Arden Ave,     South San Francisco, CA 94080-1615
14937507       +Francisco J Lopez Velasco,      1241 Hillside Blvd,    South San Francisco, CA 94080-1535
14955923       +Frankiln Lowe,     351 Madrone Ave.,    Larkspur, CA 94939-1914
14937508       +Freddy Chi,    270 Turk St, 402,     San Francisco, CA 94102-3820
14937509       +Fresh Green, Inc.,     1970 Jerrold Ave,     San Francisco, CA 94124-1603
14937510       +Fruit Barn Wholesales Inc.,      1728 Ocean Ave, 209,    San Francisco, CA 94112-1737
14964363       +GAYL SIMKIN,     C/O VIVE VC FUND, LP,     1111 BAYHILL DR, STE 220,    SAN MATEO, CA 94066-3198
14937518      ++GEYSER BEVERAGE,     174 LAWRENCE DRIVE SUITE C,     LIVERMORE CA 94551-5150
               (address filed with court: Geyser Beverage,        174 Lawrence Dr, C,    Livermore, CA 94551)
14964364       +GMM CAPITAL,     ATTN: HARRY TAWIL , PRINCIPAL,     2 PARK AVE, 17TH FL,    NEW YORK, NY 10016-5701
14964365       +GRANT ROSSER ALLEN,     1380 COUNTRY CLUB DR,     LOS ALTOS, CA 94024-5302
14964366       +GREGORY SILVERMAN,     4000 WARNER BLVD.,     BURBANK, CA 91522-0001
14937511       +Gabriela Perez,     9812 Dorothy Ave,    South Gate, CA 90280-5114
14937512       +Gaia A Jacob,     2370 Oakmont Dr,    San Bruno, CA 94066-1740
14937513       +Gary Wong,    2028 Franciscan Way, Apt 211,      Alameda, CA 94501-6104
14939651        Gate Gourmet, Inc,     c/o David S. Catuogno, Esq.,     One Newark Center, Tenth Floor,
                 1085 Raymond Boulevard,      Newark, New Jersey 07102
14939652        Gate Gourmet, Inc,     c/o Daniel M. Eliades, Esq.,     One Newark Center, Tenth Floor,
                 1085 Raymond Boulevard,      Newark, New Jersey 07102
14937514       +George R Klaudinyi,     1252 63rd St,    Emeryville, CA 94608-2102
14937515       +George Zeng,     65 Camellia Ave,    San Francisco, CA 94112-1538
14937516       +Gerardo M Rosas,     540 1st Lane,    South San Francisco, CA 94080-3401
14937517       +Gerrik E Lising,     226 Hampshire Ct,     Daly City, CA 94015-2838
14937519      #+Gina Cano Gonzalez,     392 Susie Way, Apt 4,     South San Francisco, CA 94080-2363
14937520        Glassdoor, Inc.,     Department 3436,    P.O. Box 123436,     Dallas, TX 75312-3436
14937521       +Gloria Maria Morales Acevedo,      1488 Valencia St, Apt 1,     San Francisco, CA 94110-3732
14937522       +Go Green Distribution, Inc.,      P.O. Box 8072,    Covington, WA 98042-0066
14937523       +Golden State Overnight Delivery Service,       P.O. Box 1907,    San Ramon, CA 94583-6907
14937524        Good Stuff Distributor, Inc,      132 W Harris Ave,    South San Francisco, CA 94080
14937525        Good Stuff Distributor, Inc,      2000 Mckinnon Ave,    San Francisco, CA 94124-1621
15007781       +Google LLC,    Amy E. Vulpio, Esq.,     White and Williams LLP,     1650 Market St Fl 18,
                 Philadelphia, PA 19103-7395
14945663       +Granite Creditors Service, Inc.,      PO Box 228,    Pacifica, CA 94044-0228
14937527       +Grant A Goodwin,     6615 Tremont St,    Oakland, CA 94609-1023
14937528        Greenhouse Software,     Greenhouse Software, Inc.,     P.O. Box 392683,
                 Pittsburgh, PA 15251-9683
14937529        Greenleaf - 220 Shaw,      P.O. Box 45192,    San Francisco, CA 94145-0192
14937530       +Gregory H. Peters,     1254 10th Ave, 1,     San Francisco, CA 94122-2345
14937531       +Gregory Moye,     255 Karen Way,    Tiburon, CA 94920-2044
14955272       +GrubMarket, Inc,     21136 S Wilmington Ave. Ste 300,     Carson, CA 90810-1248
14949648       +GrubMarket, Inc. (dbas Fresh Green),       Bing Zhan Ryan, Esq.,    MagStone Law,
                 4633 Old Ironsides Drive, Suite 160,       Santa Clara, CA 95054-1888
14937532       +Grubmarket,    21136 S Wilmington Ave, 300,      Carson, CA 90810-1248
14937533       +Gustavo Junior Maldonado,      1501 South Western Ave,    Los Angeles, CA 90006-4233
14937534       +Gustavo Orellana,     76 Rosa Parks Ln,     San Francisco, CA 94103-3572
14937535       +Hack s Food Safety,     3004 Hampton Rd,     Martinez, CA 94553-4526
14937536       +Haig s Delicacies,     25673 Nickel Pl,     Hayward, CA 94545-3221
14937537       +Hanson   Fitch,     P.O. Box 175,    Danville, CA 94526-0175
14937538       +Happy Moose Juice,     P.O. Box 24564,     San Francisco, CA 94124-0564
       Case: 19-30232        Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03         Page 4 of
                                                       14
District/off: 0971-3          User: bgapuz                 Page 5 of 13                   Date Rcvd: Aug 20, 2020
                              Form ID: OCP                 Total Noticed: 676


14937539       +Herbert A Virula,    3738 W 135th St,     Hawthorne, CA 90250-6210
14937540       +Hodo Soy Beanery,    2923 Adeline St,     Oakland, CA 94608-4422
14937541       +Hon Ut Thach,    619 E 227th St,    Carson, CA 90745-4046
14937542       +Howard Kim,    1881 Alpha Rd, 13,    Glendale, CA 91208-2160
14937543       +Howell Electric, Inc.,     3390 Viso Ct,    Santa Clara, CA 95054-2625
14937544       +Humberto Huerta Moreno,     327 California Ave, Apt 3,     South San Francisco, CA 94080-2915
14937545      #+Hungry Alma,    15 Pacific Bay Cir, 201,     San Bruno, CA 94066-6148
14937546        Hygiena LLC,    File 2007,    1801 W Olympic Blvd,     Pasadena, CA 91199-2007
14937547       +I. Halper,    51 Hook Rd,    Bayonne, NJ 07002-5012
14964369       +IPV SS II LLC,    C/O VIVE VC FUND, LP,     1111 BAYHILL DR, STE 220,    SAN MATEO, CA 94066-3198
14937548       +Ian Edwards,    937 Stony Hill Rd,    Redwood City, CA 94061-1136
14937549       +Igor Jonh Rosario Garlejo,     5836 Bosco Way,     Sacramento, CA 95824-2168
14959457       +Ingrid M. Evans,    2800 Green Street,     San Francisco, CA 94123-4611
14937550       +Intellimize, Inc.,    341 Dwight Rd,     Burlingame, CA 94010-2814
14937551       +International Delicacies Inc.,     2100 Atlas Rd, F,     Richmond, CA 94806-1100
14937552        Iscale Solutions,    1 North Bridge Rd, 17-02,      High St Center,   Singapore, 179094,
                 Singapore
14937553       +Italfoods, Inc.,    205 Shaw Rd,    So San Francisco, CA 94080-6605
14937554       +Iterable,    71 Stevenson St,    San Francisco, CA 94105-2934
14937555       +Ivan Eduardo Torres,    755 Eddy St, 203,     San Francisco, CA 94109-7871
14964370       +JAMES BERIKER,    220 SHAW ROAD,    SOUTH SAN FRANCISCO, CA 94080-6604
14964373       +JARED LETO,    C/O NKSFB,    10960 WILSHIRE BLVD, 5TH FL,     LOS ANGELES, CA 90024-3708
14964374       +JASON GOLDBERG,    10960 WILSHIRE BLVD, 1900,      LOS ANGELES, CA 90024-3805
14964375       +JORDAN SIMKIN,    3602 TRIESTE DR,    CARLSBAD, CA 92010-2841
14948497      #+Jacob Loosle,    1957 California Street,     Apt. 8,    Mountain View, CA 94040-2039
14937556        Jacobs Farm,    Dept 33339,    P.O. Box 39000,     San Francisco, CA 94139-3339
15005799       +Jacobs Farms/Del Cabo, Inc.,     c/o Rynn & Janowsky, LLP,     4100 Newport Place Dr., #700,
                 Newport Beach, CA 92660-2451
14937557       +Jacobsen Salt Co.,    602 Se Salmon St,     Portland, OR 97214-3443
14937558       +Jay-Michael S Alivia,     2136 Edgebrook Place,     Hayward, CA 94541-5448
14937559       +Jazmine Charet Charles,     605 Herkimer St,    Brooklyn, NY 11213-1200
14937561       +Jeffrey Tran,    1517 48th Ave,    San Francisco, CA 94122-2801
14937563       +Jennifer Norris,    211 S Kenmore Ave, Apt 6,      Los Angeles, CA 90004-5659
14937564       +Jeronimo Duenez,    2141 Estrell Ave, 2,     Los Angeles, CA 90007-2044
14937565       +Jessica Cortez,    84 Belle Ave,    San Francisco, CA 94132-3242
14937566       +Jeybi Chable,    619 7th Ave,    San Franciosco, CA 94118-3806
14937568       +Joanis Mechanical,    9849 17th Ave S.W.,     P.O. Box 360,    Seattle, WA 98106-2714
14937569       +Joanna Lucille Gratziano,     2639 3/4 Glendale Blvd,     Los Angeles, CA 90039-2735
14937570        Joel Gonzalez,    636 El Camino Real, 1717 307B,      S. San Francisco, CA 94080
14937571       +John Richter,    8990 19th St, Apt 217,     Alta Loma, CA 91701-4604
14937573       +Jonathan Kerr,    467 Saratoga Ave, 238,     San Jose, CA 95129-1326
14937574       +Jonathan Locsin,    287 Harvard St,    San Francisco, CA 94134-1343
14937575       +Jose A Gonzalez Rodriguez,     9640 Richlyn Way,     Elk Grove, CA 95757-4034
14937576       +Jose A Pool Casanova,     455 Eddy St Apt 1401,     Sf, CA 94109-8136
14937577       +Jose Dolores Zuno,    1185 Mongomery Ave,     San Bruno, CA 94066-1519
14937578       +Jose G Aguilar,    818 West A St, Apt 36,     Hayward, CA 94541-5872
14937579       +Jose Garcia,    332 Susie Way, 4,    South San Francisco, CA 94080-2344
14937580       +Jose Luis Sanchez,    7341 Lockwood St,     Oakland, CA 94621-2701
14937581       +Jose O Orellana Segovia,     195 Scotia Ava,    San Francisco, CA 94124-2257
14937582       +Jose Santos Ponce,    219 Peru Ave,    San Francisco, CA 94112-1612
14937583       +Joseph Smith,    96 Buckingham Ave,    Redwood City, CA 94063-3261
14937584       +Joshua D Whitney,    3041 Mission St, 147,     San Francisco, CA 94110-4501
14937585       +Joshua J E Phillips and Christina Brooks,      c/o Outten    Golden LLP,
                 Attn G. Chung, J. Raisner, R. Roupinian,       One California St, Ste 1250,
                 San Francisco, CA 94111-5470
14949252       +Joshua James Eaton Philips,     Outten and Golden LLP,     685 Third Avenue, 25th Fl.,
                 New York, NY 10017-8413
14937586       +Joshua Phillips,    1302 Campbell,    Oakland, CA 94607-1508
14937587       +Juan Barca,    234 Hillside Blvd,    Daly City, CA 94014-1832
14937588       +Juan Carlos Lopez,    25 Scott St,    San Bruno, CA 94066-1529
14937589       +Juan Garcia,    210 Capp St,    San Francisco, CA 94110-1212
14937590       +Juana Quinteros,    844 Persia Ave,    San Francisco, CA 94112-2814
14937591       +Julian White,    30 Day St,    San Francisco, CA 94110-4905
14937592       +Julie E. Smith,    744 Marin Dr,    Mill Valley, CA 94941-3919
14937593       +Julio Ricardo Diaz Gonzales,     2337 Mission St, Unit F,     San Francisco, CA 94110-1866
14937594        Julius Silvert Inc.,    P.O. Box 824559,     Philadelphia, PA 19182-4559
14964376       +KAREN LIEDTKA REDLING,     1025 SORRENTO DR,    SAN DIEGO, CA 92107-4140
14964377       +KEYBRIDGE VENTURE PARTNERS LLC,     ATTN: GRANT ROSSER ALLEN, MANAGING,      DIRECTOR,
                 1717 K ST NW, STE 900,     WASHINGTON, DC 20006-5349
14937595       +Kael Foods,    1636 Gilbreth Rd,    Burlingame, CA 94010-1405
14937596       +Kalista Daniell Murphy,     525 Stockton St, Apt 505,     San Francisco, CA 94108-3126
14937597       +Karen Cattivera,    2307 Gibson Girl Way,     San Jose, CA 95148-1723
14937598       +Karen Fernandez Gomez,     1359 San Mateo Ave,     South San Francisco, CA 94080-6511
14971484       +Karen Hart,    18405 100th Avenue SE,     Snohomish, WA 98296-8038
15025946       +Karena Puldon,    185 Channel Street,     Apt 545,    San Francisco, CA 94158-1728
14937599      #+Karina Macias,    326 El Molino Way,     San Jose, CA 95119-1615
14937600      #+Kathleen M Carlyle,    35 Kent Ct,    Moraga, CA 94556-2123
14937601       +Kathy Lee,    1704 Roosevelt Ave,    Los Angeles, CA 90006-5219
14937602       +Kelly Marie Dormer,    126 North Hillcrest Blvd, 3,      Inglewood, CA 90301-1370

       Case: 19-30232       Doc# 388      Filed: 08/22/20      Entered: 08/22/20 21:14:03        Page 5 of
                                                      14
District/off: 0971-3          User: bgapuz                 Page 6 of 13                   Date Rcvd: Aug 20, 2020
                              Form ID: OCP                 Total Noticed: 676


14937603       +Kimino Drinks Inc.,    Attn Markus Schlageter,      77 Van Ness Ave, Ste 101,     P.O. Box 2008,
                 San Francisco, CA 94126-2008
14937604       +Kiya N Williams,    1390 Market St, Apt 1913,     San Francisco, CA 94102-5312
14937605       +Kristine Moris Villamar,    11723 Arete Way,    Rancho Cordova, CA 95742-8045
14937606       +Krystel Roche,    2812 Hillcrest Dr,    Los Angeles, CA 90016-2967
15005794       +L.A. Specialty Produce Co. dba SF Specialty,      c/o Rynn & Janowsky, LLP,
                 4100 Newport Place Dr., #700,     Newport Beach, CA 92660-2451
14937608       +LA Specialty Produce Co.,     dba San Francisco Specialty,    c/o Rynn    Janowsky, LLP,
                 4100 Newport Pl Dr, Ste 700,     Newport Beach, CA 92660-2451
14964378       +LEE AND LAUREN FISHMAN FAMILY TRUST U/D/D,     ATTN: LEE FISHMAN, TRUSTEE,     1186 GLEN RD,
                 LAFAYETTE, CA 94549-3044
14964379       +LEWIS MARSHALL ROCH IV,    58 AVONDALE AVE,    REDWOOD CITY, CA 94062-1709
14964380       +LEZACK LIVING TRUST,    C/O VIVE VC FUND, LP,     1111 BAYHILL DR, STE 220,
                 SAN MATEO, CA 94066-3198
14964382       +LISA OLIVIA MUNN,    21650 OXNARD ST, STE 350,     WOODLAND HILLS, CA 91367-7855
14964383       +LONGBOARD VENTURES,    C/O ALTMAN GREENFIELD SELVAGGI,     ATTN: STEVE PREGIATO,
                 200 PARK AVE.SOUTH, 8TH FL,     NEW YORK, NY 10003-1526
14964384       +LYNTON ASSET LP,    ATTN: CAROL LYNTON, PRESIDENT & GENERAL,     PARTNER,    33 WEST 81 ST,
                 NEW YORK, NY 10024-6009
14937607       +La Refrigeration Cold Service,     5104 W. Washington Blvd,    Los Angeles, CA 90016-1308
14937609       +Lance Meyers,    1011 Chadbourne Ave,    Millbrae, CA 94030-2305
14937610       +Lanlogic, Inc.,    248 Rickenbacker Cir,    Livermore, CA 94551-7615
14946765       +Laura Christie,    4607 El Centro Ave,    Oakland, CA 94602-1446
14937611        Level 6 Shredding,    P.O. Box 14061,    San Francisco, CA 94114-0061
14937612       +Lexi Salazar,    78 S 3rd St,    Campbell, CA 95008-2928
14937613       +Lezlie Ortega,    856 Hawthorne Pl,    South San Francisco, CA 94080-2820
14937614       +Lindsey Nicole Root,    7926 Lasaine Ave,    Northridge, CA 91325-4438
14937615        Linkedin,   62228 Collections Center Dr,     Chicago, IL 60693-0622
14937616        Littler Mendelson, PC,    P.O. Box 207137,    Dallas, TX 75320-7137
14937617       +Lob,   185 Berry St, Ste 1510,     San Francisco, CA 94107-1796
14937618       +Long H Cao,    102 Saint Michaels Ct,    Daly City, CA 94015-2162
14937619       +Lorenzo Ortega Orea,    285 Turk St, Apt 207,     San Francisco, CA 94102-3834
14937621       +Louise Young,    11870 Santa Monica Blvd, 106,     Los Angeles, CA 90025-5276
14937622       +Lucas K Levyliotar,    359 Orchid Dr,    San Rafael, CA 94903-2527
14937624       +Luis Alberto Rodriguez Covarrubias,     1185 Montgomery Ave,    San Bruno, CA 94066-1519
14937625       +Luis Ayala,    60 29th St 543,    Sf, CA 94110-4929
14937626       +Luke Benjamin Belz,    1816 Wawona St.,    San Francisco, CA 94116-2926
14937627       +Lurton Marketing,    15245 Minnetonka Blvd,    Minnetonka, MN 55345-1510
14937628       +Lusamerica Foods, Inc.,    P.O. Box 2563,    Morgan Hill, CA 95038-2563
14937629       +Luxe Seafood,    732 S. Alameda St,    Los Angeles, CA 90021-1616
14937630       +Luz Garcia,    2885 San Bruno Ave, Apt B,    San Francisco, CA 94134-1510
14943297       +Lynden, Inc. dba Brown Line, LLC,     18000 International Blvd, Ste 800,
                 c/o Tim Buckley, Credit Manager,     United States,    Seattle, WA 98188-4263
14964386       +MARISA TOMEI,    200 PARK AVE SOUTH, 8TH FL,    NEW YORK, NY 10003-1526
14964387       +MARK CAMEL,    47 BEECHCROFT RD,    GREENWICH, CT 06830-3911
14964763       +MENLO ENTREPRENEURS FUND XII, LP,     MENLO PARK,    2884 SAND HILL RD, STE 100,
                 MENLO PARK, CA 94025-7072
14964764       +MENLO VENTURES XI, LP,    MENLO PARK,    2884 SAND HILL RD, STE 100,    MENLO PARK, CA 94025-7072
14964765       +MENLO VENTURES XII, LP,    MENLO PARK,    2884 SAND HILL RD, STE 100,     MENLO PARK, CA 94025-7072
14964388       +MICHAEL RIADY,    2300 W. SAHARA AVE, 140,    LAS VEGAS, NV 89102-4353
14964389       +MOUSSEFIXE LP,    ATTN: MELISSSA JAEHNIG,    9 WEST 57TH ST, STE 4605,     NEW YORK, NY 10019-2708
14964390       +MOUSSERENA, LP,    ATTN: MELISSSA JAEHNIG,    9 WEST 57TH ST, STE 4605,     NEW YORK, NY 10019-2708
14964391       +MOUSSESCALE, LP,    ATTN: MELISSSA JAEHNIG,    9 WEST 57TH ST, STE 4605,
                 NEW YORK, NY 10019-2708
14964392       +MURRAY SIMKIN,    P.O. BOX 7102,    RANCHO SANTA FE, CA 92067-7102
14937631       +Macrina Bakery,    19215 66th Ave S,    Kent, WA 98032-1171
14937632       +Madien Hussein Abdulla,    1419 Thomas Ave,    San Francisco, CA 94124-2741
14937633      #+Marcia Amaya,    3169 26th St,    San Francisco, CA 94110-4721
14937634       +Margarita Garcia Mendoza,     2885 San Bruno Ave, Apt B,    San Francisco, CA 94134-1510
14937635       +Maria Amelia Mul May,    1221 Alemany Blvd,    San Francisco, CA 94112-1403
14937636       +Maria C Paz De Guevara,    668 Paris St,    San Francisco, CA 94112-3512
14937637       +Maria Concepcion Rosas,    337 Lux Ave,    South San Francisco, CA 94080-3735
14937638        Maria D Magallon Gil,    723 Cypress Ave, Apt 8,     South San Francisco, CA 94080
14937639       +Maria D Rivas Mercado,    444 Larkin St, Apt 19,     San Francisco, CA 94102-3620
14937640       +Maria De Los Angeles Beltran Mendoza,     228 East Ave, 1,    San Bruno, CA 94066-4957
14937641       +Maria De Lourdes Mora,    340 Taylor Ave,    San Bruno, CA 94066-4938
14937642       +Maria E. Gonzalez Luna,    1433 West Cypress Rd,     Oakley, CA 94561-1980
14937643       +Maria Rocio Sanchez,    7 Persia Ave, Apt 1,    San Francisco, CA 94112-2739
14937644       +Maribel Santiago M.,    123 Arden Ave,    South San Francisco, CA 94080-1615
14937645        Marie Morin Canada,    9995 Av De Catania, E,     Brossard, QC J4Z 3V6,    Canada
14937646       +Mario Rivera,    49 Dakota St,    San Francisco, CA 94107-3305
14937647       +Mark Lange,    23637 Mesa Ct,    Valencia, CA 91355-2137
14937648       +Mark Richard Shaffer,    917 Folsom St, Apt 420,     San Francisco, CA 94107-1006
14955924       +Martin Bogetz,    108 Terrace Ave,    Kentfield, CA 94904-1531
14937649        Martin Bogetz,    108 Terrace Ave, 2,    Kentfield, CA 94904-1531
14937650       +Mary Waithera Maina,    2006 Polar Ave,    East Palo Alto, CA 94303-1827
14937652       +Meaghan Edelstein Consultant,     4375 Sunset Cay Cir,    Boynton Beach, FL 33436-7727
14937653        Medosweet Farms, Inc.,    P.O. Box 749,    Kent, WA 98035-0749
14937654       +Megan Brazil,    8145 Meadowlark Ct,    Newark, CA 94560-2138
14937655       +Melissa L White,    810 S. 2nd St,    San Jose, CA 95112-5823
       Case: 19-30232       Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03         Page 6 of
                                                      14
District/off: 0971-3          User: bgapuz                 Page 7 of 13                   Date Rcvd: Aug 20, 2020
                              Form ID: OCP                 Total Noticed: 676


15008071       +Melissa Robinson,    5850 Owens Dr #101,    Pleasanton Ca 94588,     United States,
                 5850 Owens Dr #101 Pleasanton, CA 94588-4824
14937656       +Melissa Sheree Robinson,     5850 Owens Dr, 101,    Pleasanton, CA 94588-4824
14937658        Menlo Entrepreneurs Fund XII, LP,     3000 Sand Hill Rd, 100,     Menlo Park, CA 94025-7113
14937659        Menlo Ventures XI, LP,    3000 Sand Hill Rd, 100,     Menlo Park, CA 94025-7113
14937660        Menlo Ventures XII, LP,    3000 Sand Hill Rd, 100,     Menlo Park, CA 94025-7113
14937661       +Menumax,    Attn Andrea Burnett,     P.O. Box 2628,    Fort Worth, TX 76113-2628
14937662       +Merlino Foods,    P.O. Box 80069,    Seattle, WA 98108-0069
14937663       +Metro Locksmiths, Inc.,    2045 Divisadero St,     San Francisco, CA 94115-2112
14937664        Mettler-Toledo Safeline,     22677 Network Pl,    Chicago, IL 60673-1226
14937665       +Michael Pacult,    5704 Moraga Ave,    Piedmont, CA 94611-3150
14937666       +Michael Suncin,    723 Andover St,    San Francisco, CA 94110-6017
14937667       +Michelle Colleen Demaria,     18332 Carlton Ave,    Castro Valley, CA 94546-1922
14937668       +Michelle M. Lam,    521 5th Ave,    San Bruno, CA 94066-4515
15044253        Michelle Mueller,    7785 Sunset Hwy,    Unit 553,    Mercer Island, WA 98040-4067
14937669       +Micro-Chem Labs, Inc.,    9168 De Soto Ave,     Chatsworth, CA 91311-4925
14937670       +Miles Gutierrez,    110 E 232nd Pl,    Carson, CA 90745-5311
14937671        Mmef XI, LP,    3000 Sand Hill Rd, 100,    Menlo Park, CA 94025-7113
14937672        Mmef XII, LP,    3000 Sand Hill Rd, 100,    Menlo Park, CA 94025-7113
14937673        Mobile Modular,    P.O. Box 45043,    San Francisco, CA 94145-5043
14992373       +Mobile Modular Management Corporation,     Niel Bansraj,    5700 Las Positas Rd,
                 Livermore, CA 94551-7806
14937674        Modesto Food Distributors - Shaw,     7601 El Camino Real,     Colma, CA 94014-3107
14937675       +Moquin Press, Inc.,    555 Harbor Blvd,    Belmont, CA 94002-4020
14937676        Mountain Mist,    Payment Processing Center,     P.O. Box 84447,    Seattle, WA 98124-5747
14937677       +Murray s Cheese Wholesale,     2519 Borden Ave,    Long Island City, NY 11101-4405
14937678       +Myrna Luz Sanchez,    1026 Moore Ave,    Santa Ana, CA 92707-3816
14937679      #+Myrna Maloney,    7778 Perdez Ct,    Citrus Heights, CA 95610-1527
14964393       +NATHAN FIELDS,    C/O VIVE VC FUND, LP,    1111 BAYHILL DR, STE 220,     SAN MATEO, CA 94066-3198
14964394       +NCD SWIB, LP,    ATTN: MOEZ R. VIRANI, COO/CFO,     649 SAN RAMON VALLEY BLVD,
                 DANVILLE, CA 94526-4013
14964308       +NORTHGATE VENTURE GROWTH III, LP,     ATTN: MOEZ R. VIRANI, COO/CFO,     649 SAN RAMON VALLEY BLVD,
                 DANVILLE, CA 94526-4013
14944668        National Commercial Services for Hanson Fitch Inc.,      66444 Valjean Ave., #100,
                 Van Nuys, CA 91406
14937680       +Native Baking Company,    65 Vicksburg St,     San Francisco, CA 94114-3324
14958989       +Native Baking Company, LLC,     65 Vicksburg St.,    United States,    San Francisco, CA 94114-3324
14937681       +Nelson-Jameson Inc.,    P.O. Box 1147,    Marshfield, WI 54449-7147
14937682       +Nemesio Aranzaso Iii,    119 Wilton Dr, 1,     Campbell, CA 95008-4040
14937683        Neofunds,    P.O. Box 30193,    Tampa, FL 33630-3193
14937684       +New System,    432 Ne Tenth Ave,    Portland, OR 97232-2713
14937685        Nextdoor.Com, Inc.,    P.O. Box 398963,    San Francisco, CA 94139-8963
15000189       +Nextdoor.com,    Farella Braun + Martel LLP,     Attn: Gary M. Kaplan, Esq.,
                 235 Montgomery Street, 17th Floor,     San Francisco, CA 94104-3104
14937687       +Nicholas N Yegani,    1203 Scott St,    San Francisco, CA 94115-4008
15007977       +Nicholas yegani,    1203 scott st,    San francisco, CA 94115-4008
14937689       +Nicolas Angon Domingo,    566 Miller Ave, Apt 6,     South San Francisco, CA 94080-2675
14937690       +Noelle E Hughes,    248 Greendale Way, 1,    San Jose, CA 95129-1508
14937691       +Nyein C Naing,    1651 Crestwood Dr,    San Bruno, CA 94066-1911
14964309       +OA3, LLC, A CALIFORNIA LIMITED LIABILITY COM,      9130 WEST SUNSET BOULEVARD,
                 LOS ANGELES, CA 90069-3110
14937692       +Oakville Produce Partners, LLC,     c/o Leader-Picone    Yong,
                 Attn Malcolm Leader-Picone, Kaipo Young,       1970 Broadway, Ste 1030,    Oakland, CA 94612-2222
14937693        Ocean Beauty Seafoods LLC,     P.O. Box 70739,    Seattle, WA 98127-1539
14937694       +Omar Osorio,    816 5th Ave,    San Bruno, CA 94066-3219
14937695       +One Stop Grocery Supply,     1435 51 St, Ste 5,    N. Bergen, NJ 07047-3100
14937696        Ontrac,   P.O. Box 841664,     Los Angeles, CA 90084-1664
14937697       +Orin Zebest,    3015A 23rd St,    San Francisco Ca, CA 94110-3301
14937698        Orkin - 0602,    P.O. Box 7161,    Pasadena, CA 91109-7161
14937699        Orkin - 1223,    P.O. Box 7161,    Pasadena, CA 91109-7161
14937700       +Osvaldo Rubio-Sanchez,    1185 Montgomery Ave,     San Bruno, CA 94066-1519
14937701       +Otis Mccallister, Inc.,    300 Frank H Ogawa Plz, Ste 400,      Oakland, CA 94612-2099
14937702       +Owen E Newman,    69 Meernaa Ave,    Fairfax, CA 94930-2025
14937703       +P D Appliance,    P.O. Box 1577,    San Bruno, CA 94066-7577
14952767       +PACHULSKI STANG ZIEHL & JONES LLP,     Attention: John D. Fiero and Jason H. Ro,
                 150 California Street, 15th Floor,     San Francisco, CA 94111-4554
14964311       +PETER KAHN,    5591 COUNTRY CLUB DR,    OAKLAND, CA 94618-1713
14964312       +PETER KRAVTSOV,    113 CHERRY ST, 53406,    SEATTLE, WA 98104-2205
14964313       +PUG VENTURES,    ATTN: SHAUNA ROBERTSON, PRESIDENT,     200 PARK AVE, SOUTH 8TH FL,
                 NEW YORK, NY 10003-1526
14937705       +Pan-O-Rama Bakery,    500 Florida St.,    San Francisco, CA 94110-1415
14950934        Panorama Baking,    500 Florida Street,    United States,    San Francisco, CA 94110-1415
14937706        Parks Coffee California, Inc.,     P.O. Box 110914,    Carrollton, TX 75011-0914
14937707       +Pat Lafrieda,    3701 Tonnelle Ave,    North Bergen, NJ 07047-2421
14992108       +Pat Lafrieda Wholesale Meat Purveyors, Inc.,      3701 Tonnelle Avenue,
                 North Bergen, NJ 07047-2421
14937708       +Patricia Gonzalez,    816 5th Ave,    San Bruno, CA 94066-3219
14937709       +Patrick Cornejo Bauza,    919 Springwood Ct,     Rodeo, CA 94572-1950
14937710      #+Patrick Sproull,    684 57th St,    Oakland, CA 94609-1642
14937711       +Paul C Romero,    385 Bellevue Ave,    Daly City, CA 94014-1307
       Case: 19-30232       Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03         Page 7 of
                                                      14
District/off: 0971-3          User: bgapuz                  Page 8 of 13                  Date Rcvd: Aug 20, 2020
                              Form ID: OCP                  Total Noticed: 676


14949238       +PayPal, Inc. dba Braintree,      Attn: Joseph DiLuia,    222 W. Merchandise Mart Plaza,    Suite 800,
                  Chicago, IL 60654-1133
14937712       +Peacock Cheese,     5403 Santa Fe Ave,    Los Angeles, CA 90058-3521
14955664       +PenskeTruck Leasing Co., L.P.,      PO Box 563,    Reading, PA 19603-0563
14937713        Pepperjam LLC,     P.O. Box 787432,    Philadelphia, PA 19178-7432
14937714       +Performance Food Group, Inc.,      c/o Cook Collection Attorneys PLC,     Attn David J Cook, Esq,
                  165 Fell St,    San Francisco, CA 94102-5106
14949248       +Performance Food Group, Inc.,      Attn: Brad Boe,    188 Inverness Drive West, Ste 700,
                  Englewood, CO 80112-5208
14937715        Performance Foods,     P.O. Box 1801,    Santa Cruz, CA 95061-1801
14937716       +Peter Li,    11 Belden Pl, 714,     San Francisco, CA 94104-2826
14937718       +Pgs, Inc.,     5291 Bridgewood Dr.,    La Palma, CA 90623-1735
14958688       +Philip Gutierrez,     2150 Elderberry Lane,     San Rafael, CA 94903-1221
14937720       +Priscilla Cheri Mccurdy,     810 S 2nd St,    San Jose, CA 95112-5823
14937721        Puget Sound Energy,     Bot-1H,    P.O. Box 91269,    Bellevue, WA 98009-9269
14937722        Pure Water Partners,     Dept Ch 19648,    Palatine, IL 60055-9648
14937723       +R    S Erection North Peninsula, Inc.,     133 South Linden Ave,
                  South San Francisco, CA 94080-6410
14964314       +RDG INC.,    C/O VIVE VC FUND, LP,     1111 BAYHILL DR, STE 220,     SAN MATEO, CA 94066-3198
14964315       +ROGER BISCAY,     1375 MONTECLAIR CT,    LOS ALTOS, CA 94024-6763
14937725        Raffetto s,     469 West Commercial Ave,    Moonachie, NJ 07074
14937726       +Refrigiwear Inc.,     54 Breakstone Dr,    Dahlonega, GA 30533-7603
14937727       +Refugio C Ramirez,     556 Miller Ave Apt 4,     South San Francisco, CA 94080-2673
14937728       +Reyna Martinez,     43 Sycamore St,    San Francisco, CA 94110-1250
14937729       +Reyna Sigaran,     66 Nautilus Place,    Pittsburg, CA 94565-3519
14937730       +Rgb Soda LLC,     P.O. Box 23176,    Seattle, WA 98102-0476
14937731       +Ria Lauren Abella Abellera,      2088 W Lagoon Rd,    Pleasanton, CA 94566-3576
14937732       +Riviera Produce,     P.O. Box 6065,    Englewood, NJ 07631-6065
14985559       +Riviera Produce Corp,     c/o Martyn and Associates,     820 W. Superior Avenue, 10th Floor,
                  Cleveland, OH 44113-1827
14952418       +Robert G. Harris, Esq.,     Binder & Malter LLP,     2775 Park Avenue,    Santa Clara, CA 95050-6004
14937733       +Robert John Ford,     1315 Gateview Ave, Unit A,     San Francisco, CA 94130-1419
14937734       +Robert O Munoz,     1194 Crenshaw Blvd, 7,    Los Angeles, CA 90019-3124
14937735       +Rochelle M Wilson,     2530 Berryessa Rd, 252,     San Jose, CA 95132-2903
14937736       +Rockenwagner,     Rockenwagner Bakery,    5462 W. Adams Blvd,     Los Angeles, CA 90016-2640
14937737       +Rocker Bros Meat,     405 No. Centinela Ave,     Inglewood, CA 90302-3213
14947712       +Rocker Bros Meat & Provision, Inc.,      Jeffrey M. Galen, Esq.,     Galen & Davis, LLP,
                  2945 Townsgate Road, Suite 200,     Westlake Village, CA 91361-5866
14937738       +Rocker Bros. Meat     Provision, Inc.,    c/o Galen    Davis, LLP,    Attn Jeffrey Galen,
                  2945 Townsgate Rd, Ste 200,     Westlake Village, CA 91361-5866
14937739       +Rocket Restaurant Resource,      02940 7th St.,    Berkeley, CA 94710-2729
14937740       +Roderick D Gittens,     6645 3rd St,    San Francisco, CA 94124-3505
14937741       +Rosanna Kundrotas,     3915 Crest Dr,    Manhattan Beach, CA 90266-3166
14947276       +Rose T Codini,     1205 Emerald Bay,    Laguna Beach, CA 92651-1233
14937742       +Runt Creative, LLC,     3519 Koso St,    Davis, CA 95618-6040
14937743       +Ryan Michael Coolahan,     1569 Solano Ave,     P.O. Box 319,   Berkeley, CA 94707-2116
14966138        Ryan Sternoff,     Ahlers Cressman & Sleight PLLC,     999 3rd Avenue, Ste. 3800,
                  Seattle, WA 98104-4023
14937744       +Ryder,    11690 NW 105 St,    Miami, FL 33178-1103
14964316       +SANAA LATHAN,     P.O. BOX 515381, 32335,    LOS ANGELES, CA 90051-6681
14964318       +SETH MILLER,     90 ROCKWOOD LN,    GREENWICH, CT 06830-3845
14998046       +SFPUC- Water Dept.,     525 Golden Gate Ave. 2nd Fl,     San Francisco, CA 94102-3220
14964319       +SHEERAZ HAJI,     2925 HILLEGASS AVE,    BERKELEY, CA 94705-2211
14964320       +SIMKIN LIVING TRUST 5-1-2017,      C/O VIVE VC FUND, LP,    1111 BAYHILL DR, STE 220,
                  SAN MATEO, CA 94066-3198
14964321       +SMOKEY INVESTMENTS LP,     C/O VIVE VC FUND, LP,     1111 BAYHILL DR, STE 220,
                  SAN MATEO, CA 94066-3198
14964322       +SPACEEYE, LLC,     ATTN: JACOB GOLDFIELD, MANAGING MEMBER,     33 UNION SQUARE WEST 11,
                  NEW YORK, NY 10003-3216
14964323       +SPRING VENTURES LLC,     ATTN: SUNIL PAUL, PARTNER,     912 COLE ST, 311,
                  SAN FRANCISCO, CA 94117-4316
14964324       +STAR HOLDINGS, LLC,     ATTN: BERT HEDAYA, MEMBER,     10 WEST 33RD ST, STE 705,
                  NEW YORK, NY 10001-3317
14937745       +Safetypark,     13420 Beach Ave,    Marina Del Rey, CA 90292-5624
14937746       +Salty Sweet LLC,     219 Cumberland St, 1,    San Francisco, CA 94114-2639
14958490       +Saltysweet LLC,     219 Cumberland Street, #1,     United States,    San Francisco, CA 94114-2639
14937747       +Sam Moon,    250 W El Camino Real, Apt 6300,      Sunnyvale, CA 94087-1392
14937748       +Sam Singkeo,     1858 W Washington St,    Stockton, CA 95203-2933
14937749       +Samantha Lu Wong,     838 30th Ave,    San Francisco, CA 94121-3522
14937750       +Samie Z Bacorro,     3866 Radburn Dr,    South San Francisco, CA 94080-4029
14937751       +San Francisco Specialty,     P.O. Box 2293,     Santa Fe Springs, CA 90670-0293
14937752       +San Mateo County,     555 County Center,    Redwood City, CA 94063-1665
14937753       +Sandra J Lovo,     101 Oakridge Dr,    Daly City, CA 94014-1416
14937754       +Santiago Santos,     1750 14 St,    San Pablo, CA 94806-4366
14937755       +Santiago T Meza,     1644 S Carmelina Ave,    Los Angeles, CA 90025-3624
14937756       +Sara C Salinda,     205 N Delaware St, Unit A,     San Mateo, CA 94401-1827
14937758       +Schristian Gonzalez Rodriguez,      2207 Cabrillo St,    San Francisco, CA 94121-3723
14937759       +Scott Hernandez,     226 Jeffry Ranch Pl,    Clayton, CA 94517-1024
14937760       +Scott Newman,     69 Meernaa Ave,    Fairfax, CA 94930-2025
14937761       +Sea Southeast Asia Market LLC,      52 15th St,    Brooklyn, NY 11215-4610
       Case: 19-30232       Doc# 388       Filed: 08/22/20     Entered: 08/22/20 21:14:03         Page 8 of
                                                       14
District/off: 0971-3          User: bgapuz                 Page 9 of 13                   Date Rcvd: Aug 20, 2020
                              Form ID: OCP                 Total Noticed: 676


14937762       +Sean Carpenter,    2315 14th St, Apt 1,     Santa Monica, CA 90405-2625
14937763       +Segment.Io, Inc.,    100 California St, Ste 700,     San Francisco, CA 94111-4512
14966139        Semkkann LLC,    c/o Ryan Sternoff,    Ahlers Cressman & Sleight PLLC,
                 999 Third Avenue, Ste. 3800,     Seattle, WA 98104-4023
14937764       +Semkkann, LLC,    c/o Azose Commercial Properties,     8451 SE 68th St, Ste 200,
                 Mercer Island, WA 98040-5240
14937765        Sf - Water,    P.O. Box 7369,    San Francisco, CA 94120-7369
14937766       +Shane Christopher Higgins,     25 Oakmont Ct,    San Pablo, CA 94806-1033
14979208       +Sharon Howard,    9367 River Oaks Lane,     Orangevale, CA 95662-4954
14937767        Sharon Nancy Howard,    9367 River Oaks Ln,     Orangevale, CA 95662-4954
14937768       +Shawn Evans,    P.O. Box 1043,    San Bruno, CA 94066-7043
14937769       +Sheila Elizabeth Quijivix-Sweeney,     320 N. Civic Dr, Apt 417,     Walnut Creek, CA 94596-3610
14937770        Sherpa Ventures Fund, LP,     800 Market St, Ste 800,    San Francisco, CA 94102-3033
14937771        Sherpaeverest Fund, LP,     800 Market St, Ste 800,    San Francisco, CA 94102-3033
14937772       +Smelly Mel s Plumbling,     300 Shaw Rd,    South San Francisco, CA 94080-6606
15010265       +Solana Rice,    4107 Emerald St,    Oakland, CA 94609-2602
14937773       +South San Francisco Scavenger Company,      500 East Jamie Ct,
                 South San Francisco, CA 94080-6222
14937774       +Sprague Pest Solutions,     P.O. Box 2222,    Tacoma, WA 98401-2222
14937775        State Fund Compensation Insurance,     P.O. Box 7441,    San Francisco, CA 94120-7441
14937776       +Station 1 Fire Protection,     2351 N. Watney Way, A2,    Fairfield, CA 94533-6739
14937777      #+Steve Rodriguez,    5729 W Las Positas Blvd, 303,     Plesanton, CA 94588-4203
14937778       +Steven Kelly,    356 2 C St,    South San Francisco, CA 94080-4456
14937779       +Stumptown Coffee Roasters,     100 Se Salmon St,    Portland, OR 97214-3370
14937780      #+Superior Paper    Plastics,    1930 E 65th St,    Los Angeles, CA 90001-2111
14964108       +Susan Lebens,    444 Riverfront Plaza #15,     Omaha, NE 68102-4240
14937781        Sysco Los Angeles, Inc.,     20701 E. Currier Rd,    Walnut, CA 91789-2904
14937782       +Sysco San Francisco, Inc.,     5900 Stewart Ave,    Fremont, CA 94538-3147
14964325       +TARRANT MUNCHERY PARTNERS, LP,     ATTN: JOHN VIOLA, VP,    301 COMMERCE ST, STE 3150,
                 FORT WORTH, TX 76102-4102
14937786       +TF Cornerstone/95-97 Horatio LLC,     387 Park Ave S, 7th Fl,     New York, NY 10016-8810
14964326        THE FAVREAU 2008 TRUST, DTD 4-10-2008,      ATTN: JON FAVREAU, TRUSTEE,
                 C/O SHEPHARD MCILWEE TINGLOF,     92000 SUNSET BLVD, PH 22,     LOS ANGELES, CA 90069
14964327       +THE KWAM SOOK TRUST,    ATTN: PHATCHANY PHANYANOUVONG, TRUSTEE,      1609 FRANKLIN ST, 4,
                 SAN FRANCISCO, CA 94109-4548
14964328       +THE ROBERT L. FALKENBERG III 1999 GRANTOR,      ATTN: MARTHA B. FALKENBERG, TRUSTEE,
                 155 MARVA OAKS DR,    WOODSIDE, CA 94062-4120
14964329       +THOMAS H. PETERSON,    702 CASITA WAY,     LOS ALTOS, CA 94022-1520
14964396       +TINA SHARKEY,    1 PARK AVE,    MILL VALLEY, CA 94941-2716
14964397       +TING YIN KWAN,    1350 HARKER AVE,    PALO ALTO, CA 94301-3425
14937783       +TableArt, Inc.,    8024 Melrose Ave,     Los Angeles, CA 90046-7010
14937784       +Tammy Muro,    24 Cumberland St,    San Francisco, CA 94110-1506
14937785       +Teresa Chable,    2642 1/2 Mcallister St,     San Francisco, CA 94118-4113
14937787        The Chefs Warehouse - LA,      P.O. Box 601154,    Pasadena, CA 91189-1154
14937788        The Chefs Warehouse - NY,      P.O. Box 30943,    New York, NY 10087-0943
14937790        The Chefs Warehouse - SF,      P.O. Box 601154,    Pasadena, CA 91189-1154
14937789        The Chefs Warehouse - Sea,      P.O. Box 601154,    Pasadena, CA 91189-1154
14937792       +Thelma Miranda,    1720 Sweetwood Dr,     Daly City, CA 94015-2011
14937793       +Thermal Shipping Solutions,     38 Miller Ave, 252,    Mill Valley, CA 94941-1948
14937794       +Thibaut Laffite,    215 Randall St,    San Francisco, CA 94131-2738
14937795       +Three Babes Bakeshop,    2501 Phelps St,     San Francisco, CA 94124-2576
14937796       +Tierney M Snow,    505 Broderick St,     San Francisco, CA 94117-1409
14937797       +Timothy Schmitz,    P.O. Box 12363,    San Francisco, CA 94112-0363
14937798       +Tina Lee,    2131 Santa Ynez St,    Los Angeles, CA 90026-3120
14937799       +Tinithya Montgomery,    545 Shields St,     San Francisco, CA 94132-2711
14937800       +Tom Cat Bakery,    43-05 10th St,    Long Island City, NY 11101-6829
14937801       +Tomales Bay Foods,    2080 Lakeville Hwy,     Petaluma, CA 94954-6713
14937802       +Tony s Fine Foods,    P.O. Box 1501,     West Sacramento, CA 95605-0698
14937803      #+Townhouse Management,    First York 86th Street Company,     70 East 55th St,
                 New York, NY 10022-3397
14937804       +Trevor Johnson,    621 E. Walnut Ave,     Burbank, CA 91501-1725
14937805       +Trevor Peter Swanson,    1018 Russia Ave,     San Francisco, CA 94112-2864
14937806        Triple B Corp, DBA Charlie S Produce,      C/O Sussman Shank Llp,
                 Attn Jeffrey C Misley, Kristen G Hilton,       1000 SW Broadway, Ste 1400,
                 Portland, OR 97205-3089
15007079       +Triple B Corporation, dba Charlies Produce,      Jeffery C. Misley, Sussman Shank LLP,
                 Sussman Shank LLP,    1000 SW Broadway, Suite 1400,     Portland, OR 97205-3089
14937807       +Triplepoint Venture Growth Bdc Corp.,      340 Madison Avenue,    New York, NY 10173-0002
14937808       +Trustpilot Inc.,    245 Fifth Ave, 5th Fl,     New York, NY 10016-8728
14937809       +Tsue Chong Company, Inc.,     800 South Weller St,    Seattle, WA 98104-3014
14937810       +Tung Huynh,    2855 Senter Rd, Spc 66,     San Jose, CA 95111-1137
14937811       +Tyler Blumenthal,    6 Presidio Ct,    Corte Madera, CA 94925-2066
14937818       +USDA,   US Bank - Fsis Lockbox,     P.O. Box 979001,    St. Louis, MO 63197-9000
14992960       +USDA/Food Safety and Inspection Service,      5601 Sunnyside Avenue,    Mail Drop 5264,
                 Beltsville, MD 20705-5000
14937812       +Ua Connected Fitness,    211 Walter Seaholm Dr, Ste 200,     Austin, TX 78701-0020
14937813       +Ucs,   1600 Donner Ave,     San Francisco, CA 94124-3220
14937814        Uline - 220 Shaw,    Attn Accounts Receivable,      P.O. Box 88741,    Chicago, IL 60680-1741
14937815        Unfi - CA,    P.O. Box 742930,    Los Angeles, CA 90074-2930
14937816       +Unified Paper    Packaging, Inc.,    1809 East 42nd St,    Los Angeles, CA 90058-1531
       Case: 19-30232       Doc# 388      Filed: 08/22/20      Entered: 08/22/20 21:14:03        Page 9 of
                                                      14
District/off: 0971-3          User: bgapuz                  Page 10 of 13                 Date Rcvd: Aug 20, 2020
                              Form ID: OCP                  Total Noticed: 676


14937817       +Universal Steam,    P.O. Box 589,    Oakley, CA 94561-0589
14937791       +Urban Leaf Co. dba,     The Produce Company,    c/o Krikor J. Meshefejian,
                 10260 Constellation Blvd. #1700,     Los Angeles, CA 90067
14964398       +VALOR R&D SERIES LLC -- SERIES AF,     ATTN: JONATHAN SHULKIN,    875 N. MICHIGAN AVE, STE 3214,
                 CHICAGO, IL 60611-1960
14964399       +VALOR R&D SERIES LLC -- SERIES AU,     ATTN: JONATHAN SHULKIN,    875 N. MICHIGAN AVE, STE 3214,
                 CHICAGO, IL 60611-1960
14964400       +VAN VEENENDAAL REVOCABLE TRUST,     ATTN: FRANK VAN VEENENDAAL, TRUSTEE,     450 WHISKEY HILL RD,
                 WOODSIDE, CA 94062-2571
14964401       +VINCENT LARESCA,    8033 W. SUNSET BLVD, 1102,     LOS ANGELES, CA 90046-2401
14964402       +VIVE VC FUND, LP,    1111 BAYHILL DR, STE 220,     SAN MATEO, CA 94066-3198
14937819       +Valley Harvest Products,     624 Worthen St,    Bronx, NY 10474-6220
14937820       +Vanessa Morgan Morales,     2262 Woodside Ln, 3,    Sacramento, CA 95825-7451
14937821       +Veronica Lee Nogales,     1201 Sycamore Terrace, 181,    Sunnyvale, CA 94086-8720
14937822       +Vicente Javier Milan,     2420 Bayshare Blv, Apt 9,    San Francisco, CA 94134-2937
14937823       +Victor A. Young,    347 Cambridge St,    San Francisco, CA 94134-1323
14937824       +Vignette Soda LLC,    2625 Alcatraz Ave, 274,     Berkeley, CA 94705-2702
14937825       +Vu Bui,   600 E.Weddell Dr, 146,     Sunnyvale, CA 94089-1736
14964403       +WEHO INVESTMENTS, LLC,     ATTN: ROBERT P. HRTICA,    9255 W. SUNSET BLVD, 615,
                 WEST HOLLYWOOD, CA 90069-3303
14964404       +WILLIAMS REALTY CO., LLC,     ATTN: EMORY WILLIAMS, MANAGING MEMBER,     7760 S.E. LAKESHORE DR,
                 HOBE SOUND, FL 33455-3833
14937826       +Wayne Wagner,    5 College Ct,    Larkspur, CA 94939-1007
14937827       +Wesnick Inc,    19 Forest Ave,    Lake Grove, NY 11755-1527
14937829       +Wilberth Chi Gongora,     100 Farallones St,    San Francisco, CA 94112-2937
14937830       +Wilfreddie Orellana,     76 Rosa Parks Ln,    San Francisco, CA 94103-3572
14937831       +William Wenik,    283 Barbara Ln,    Daly City, CA 94015-2877
14937832       +Windsor Owners Corp,     250 Park Ave S, 4th Fl,    New York, NY 10003-1402
14937833        Woodruff-Sawyer    Co.,    P.O. Box 45057,    San Francisco, CA 94145-9950
15008072       +Woodruff-Sawyer & Co.,     c/o Gregg M. Ficks, Esq.,    Coblentz Patch Duffy & Bass LLP,
                 1 Montgomery Street, #3000,     San Francisco, CA 94104-5500
14937834       +World Language Communications,     1800 Century Park E, Ste 600,     Los Angeles, CA 90067-1508
14937835        Xerox,   P.O. Box 202882,     Dallas, TX 75320-2882
14937836        Xerox Financial Services,     45 Glover Ave,    Norwalk, CT 06850-1238
14937837        Xo Communications,    P.O. Box 15043,    Albany, NY 12212-5043
14964405       +YEE REVOCABLE TRUST DTD 11-15-91,     ATTN: LILY YEE,    9435 N. 42ND ST,    PHEONIX, AZ 85028-5120
14964406       +YUN-FANG JUAN,    10314 PALO VISTA RD,     CUPERTINO, CA 95014-2708
14937838       +Yee Yuen Linen Service,     2575 S. Normandie Ave,    Los Angeles, CA 90007-1598
14937839       +Yi Su,   1552 Marin Ave,     Albany, CA 94706-2139
14937840       +Your Copier Source LLC,     P.O. Box 1749,    Novato, CA 94948-1749
14937841       +Yung-Huei Chiu,    8 Melodylane,    Irvine, CA 92614-5497
14937842      #+Yusif Cural,    1155 Ellis St Apt B101,     San Francisco, CA 94109-7635
14964407        ZEPHYR COVE CAPITAL, LLC,     ATTN: ALVARO PASCOTTO, PRESIDENT,     276 KINGSBURY GRADE, STE 2000,
                 P.O. BOX 3390,    STATELINE, NV 89449-3390
14937844       +Zoila E Alfaro Cerna,     464 El Dorado Dr,    Daly City, CA 94015-2125

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: itcdbg@edd.ca.gov Aug 21 2020 04:33:50       CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,   Sacramento, CA 94280-0001
smg             E-mail/Text: BKBNCNotices@ftb.ca.gov Aug 21 2020 04:34:05       CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg            +E-mail/Text: itcdbg@edd.ca.gov Aug 21 2020 04:33:50       Chief Tax Collection Section,
                 Employment Development Section,    P.O. Box 826203,    Sacramento, CA 94230-0001
smg             E-mail/Text: sbse.cio.bnc.mail@irs.gov Aug 21 2020 04:33:46       IRS,   P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14937341        E-mail/Text: g17768@att.com Aug 21 2020 04:33:44       Acc Business,   P.O. Box 105306,
                 Atlanta, GA 30348-5306
14937389       +E-mail/Text: cindy.mcmillen@autobag.com Aug 21 2020 04:33:52       Automated Packaging Systems,
                 10175 Phillipp Pkwy,    Streetsboro, OH 44241-4041
14937411        E-mail/Text: tbuckley@lynden.com Aug 21 2020 04:34:00       Brown Line, LLC,    P.O. Box 34026,
                 Seattle, WA 98124-1026
15007374        E-mail/Text: USCBNotices@cdtfa.ca.gov Aug 21 2020 04:34:07
                 California Department of Tax & Fee Administration,     Special Ops, MIC: 55,    PO Box 942879,
                 Sacramento, CA 94279-0055
14955476        E-mail/Text: ttx.bankruptcy@sfgov.org Aug 21 2020 04:34:03       City & County of San Francisco,
                 PO Box 7027,    San Francisco, CA 94120-7027
14937448       +E-mail/Text: ttx.bankruptcy@sfgov.org Aug 21 2020 04:34:04       City and County of San Francisco,
                 c/o OLSE,    City Hall, Rm 453,   1 Dr. Carlton B. Goodlett Place,
                 San Francisco, CA 94102-4603
14991664       +E-mail/Text: ttx.bankruptcy@sfgov.org Aug 21 2020 04:34:04       City and County of San Francisco,
                 1 Dr Carlton B Goodlett Place,    City Hall,   Room 453,    San Francisco, CA 94102-4618
14937453       +E-mail/Text: documentfiling@lciinc.com Aug 21 2020 04:33:39       Comcast Business,
                 P.O. Box 60533,    City Of Industry, CA 91716-0533
14937463        E-mail/Text: cls-bankruptcy@wolterskluwer.com Aug 21 2020 04:34:01       Ct Corporation,
                 P.O. Box 4349,    Carol Stream, IL 60197-4349
14937487        E-mail/Text: bankruptcynotices@ecolab.com Aug 21 2020 04:33:52
                 Ecolab Food Safety Specialties,    24198 Network Pl,    Chicago, IL 60673-1241
14937488        E-mail/Text: bankruptcynotices@ecolab.com Aug 21 2020 04:33:52       Ecolab, Inc.,
                 P.O. Box 100512,    Pasadena, CA 91189-0512

       Case: 19-30232       Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03        Page 10 of
                                                       14
District/off: 0971-3           User: bgapuz                  Page 11 of 13                 Date Rcvd: Aug 20, 2020
                               Form ID: OCP                  Total Noticed: 676


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14941192        E-mail/Text: BKBNCNotices@ftb.ca.gov Aug 21 2020 04:34:05       FRANCHISE TAX BOARD,
                 BANKRUPTCY SECTION MS A340,    PO BOX 2952,    SACRAMENTO CA 95812-2952
14937526       +E-mail/Text: bankruptcy-notification@google.com Aug 21 2020 04:33:44        Google,   Dept 33654,
                 P.O. Box 39000,    San Francisco, CA 94139-0001
14937620        E-mail/Text: bankruptcy@ttc.lacounty.gov Aug 21 2020 04:33:39
                 Los Angeles County Tax Collector,    P.O. Box 54027,    Los Angeles, CA 90054
14955729        E-mail/Text: bankruptcy@ttc.lacounty.gov Aug 21 2020 04:33:39
                 Los Angeles County Treasurer and Tax Collector,     P.O. Box 54110,   Los Angeles, CA 90054
14978055       +E-mail/Text: mariet@matagrano.com Aug 21 2020 04:33:54       MATAGRANO, INC,
                 440 FORBES BOULEVARD,    SOUTH SAN FRANCISCO, CA 94080-2015
14937651       +E-mail/Text: mariet@matagrano.com Aug 21 2020 04:33:54       Matagrano Inc,    P.O. Box 2588,
                 S San Francisco, CA 94083-2588
14937704       +E-mail/Text: john@pacgourmet.com Aug 21 2020 04:33:57       Pacific Gourmet,    380 Valley Dr,
                 Brisbane, CA 94005-1208
15007411       +E-mail/Text: jennifer_morris@ryder.com Aug 21 2020 04:33:45       RYDER TRUCK RENTAL INC,
                 ATTN: JENNIFER MORRIS,     6000 WINDWARD PARKWAY,    ALPHARETTA, GA 30005-8882
14947707        E-mail/Text: scif.legal.bk@scif.com Aug 21 2020 04:34:06       State Compensation Insurance Fund,
                 5880 Owens Drive 2nd Floor Building B,    Pleasanton, CA 94588
14947262       +E-mail/Text: customercreditterms@unfi.com Aug 21 2020 04:33:38       United Natural Foods,
                 1 Albion Road,   Lincoln, RI 02865-3754
14937828       +E-mail/Text: Lmoscoso@whiteplainslinen.com Aug 21 2020 04:34:04       White Plains Linen,
                 4 John Walsh Blvd,    Peekskill, NY 10566-5323
                                                                                               TOTAL: 26

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr               Comerica Bank
cr               County of Los Angeles
cr               EUREKA VENTURES VI, LLC,     UNITED STATES
cr               IRS,   United States Attorney’s Office
cr               Riviera Produce Corp.
cr               Triple B Corporation dba Charlies Produce
cr               Urban Leaf Co. dba The Produce Company
14964368         INTEGRITIS INVESTMENTS LIMITED,     38 ESPLANADE,     P.O. BOX 728,   ST. HELIER, JE4 8ZT,    JERSEY
op*             +Armanino, LLP,    12657 Alcosta Blvd., Suite 500,      San Ramon, CA 94583-4406
intp*           +Conrad Chu,    c/o Binder & Malter, LLP,     2775 Park Ave.,    Santa Clara, CA 95050-6004
rspi*           +James Beriker,    220 Shaw Rd.,    South San Francisco, CA 94080-6604
14977254*        American Express Travel Related Services Co, Inc,       c/o Becket and Lee LLP,    PO Box 3001,
                  Malvern PA 19355-0701
14995591*       +City & County of San Francisco,     PO Box 7027,    San Francisco, CA 94120-7027
14946400*        DigiLink, Inc.,    4676 Admiralty Way,     Suite 530,    Marina del Rey, CA 90292-6605
15143292*        Employment Development Department,     Bankruptcy Group MIC 92E, PO BOX 826880,
                  Sacramento, CA 95814
14955358*        INTERNAL REVENUE SERVICE,     P.O. Box 7346,    Philadelphia PA 19101-7346
14964766*        MMEF XI, LP,    3000 SAND HILL RD, 100,     MENLO PARK, CA 94025-7113
14964767*        MMEF XII, LP,    3000 SAND HILL RD, 100,     MENLO PARK, CA 94025-7113
14964768*       +TRIPLEPOINT VENTURE GROWTH BDC CORP.,      340 Madison Avenue,    New York, NY 10173-0002
14964338      ##+ANDREW N. ALLEN,    416 DUNCAN ST, APT. 5,     SAN FRANCISCO, CA 94131-1966
14992107      ##+Abe George, Esq.,    Law Offices of Abe George, P.C.,      44 Wall Street, 2nd Floor,
                  New York, NY 10005-2421
14937382      ##+Artisan Macaron,    255 Mendell St,    San Francisco, CA 94124-1709
14937385      ##+Athena A Esparza,    2095 Radio Ave, Apt 9,     San Jose, CA 95125-3518
14964345      ##+BRIAN YEE,    1895 JACKSON ST, 306,    SAN FRANCISCO, CA 94109-2817
14964346      ##+BROOKLYN ELIAS,    21 WEST ST, APT 22C,     NEW YORK, NY 10006-2931
14937407      ##+Blueshift Labs, Inc.,    231 Sansome St, Ste 300,      San Francisco, CA 94104-2304
14937436      ##+Cheryl Higashi,    1186 Johnson Ave,    San Jose, CA 95129-4112
14937444      ##+Christopher W. Alexander,     446 Bernardo Ave, Apt 1,     Sunnyvale, CA 94086-7330
14937496      ##+Erin Quon,    410 Viewpark Ct,    Mill Valley, CA 94941-4016
14964367      ##+HCC CAPITAL, LP,    ATTN: CARTER REUM, MANAGER,     215 S LA CIENEGA BLVD, 200,
                  BEVERLY HILLS, CA 90211-3322
14964371      ##+JAMES EDWARD PIPE,    2 DIAMOND ST, APT 10,     SAN FRANCISCO, CA 94114-1981
14964372      ##+JAMES MESSINA,    4433 LOWELL ST NW,    WASHINGTON, DC 20016-2748
14937560      ##+Jazzmyne N Mckinney,    4960 Rue Calais,     San Jose, CA 95136-3111
14937562      ##+Jennifer May Lee,    22 Precita Ave, Apt 6,     San Francisco, CA 94110-4639
14937567      ##+Jo A Nelson,    2500 Mar East,    Tiburon, CA 94920-1204
14937572      ##+Jon Long,    P.O. Box 14821,    San Francisco, CA 94114-0821
15005793      ##+June Monroe,    Rynn & Janowsky, LLP,    4100 Newport Place Dr., #700,
                  Newport Beach, CA 92660-2451
14964381      ##+LISA GANSKY,    345 RANDOLPH ST,    NAPA, CA 94559-3805
14937623      ##+Luis A Ramos,    9 Castle Manor Ave, 3,     San Francisco, CA 94112-1530
14964385      ##+MARCHETA MARSHALL SCHROEDER,     60 E 8TH ST, APT 23P,     NEW YORK, NY 10003-6542
14937657      ##+Mena S Fakhr,    704 Grand Terrace,    Hayward, CA 94541-6531
14964395      ##+NICHOLAS PHILIP GIANOS,    2872 PINE ST,     SAN FRANCISCO, CA 94115-2512
14937686      ##+Nicholas Marcheso,    47 Panorama Dr,    San Francisco, CA 94131-1243
14937688      ##+Nicholas Ryan Miranda,    544 Bellevue Ave,     Daly City, CA 94014-1225
14964310      ##+PAUL LEE,    2101 CENTRAL AVE, APT G,    ALAMEDA, CA 94501-2840
14937717      ##+Petit Pot,    158 S Spruce Ave,    South San Francisco, CA 94080-4519
14937719      ##+Pop And Bottle Inc.,    1290 Sutter St, Ste 209,      San Francisco, CA 94109-5564
14937724      ##+Rachel Klisman,    1206 Valencia, Apt 18,     San Francisco, CA 94110-3046
       Case: 19-30232        Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03         Page 11 of
                                                        14
District/off: 0971-3                  User: bgapuz                       Page 12 of 13                        Date Rcvd: Aug 20, 2020
                                      Form ID: OCP                       Total Noticed: 676


             ***** BYPASSED RECIPIENTS (continued) *****
14964317       ##+SCDP GLOBAL LLC,    ATTN: SHERVIN PISHEVAR,   1266 WASHINGTON ST,    SAN FRANCISCO, CA 94108-1018
14937757       ##+Savory Creations,    1900 O Farrell St, Ste 180,   San Mateo, CA 94403-1332
14937843       ##+Zachary Brown,    1341 David St, Apt 102,   San Mateo, CA 94403-1917
                                                                                              TOTALS: 8, * 11, ## 32

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 22, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 20, 2020 at the address(es) listed below:
              Ariella T. Simonds    on behalf of Interested Party    TableArt Inc. asimonds@ktbslaw.com
              Christopher Celentino     on behalf of Creditor    PayPal, Inc. sometimes doing business as
               Braintree chris.celentino@dinsmore.com, caron.burke@dinsmore.com
              David J. Cook    on behalf of Creditor    Performance Food Group, Inc.
               cook@squeezebloodfromturnip.com
              Eric M. Kyser    on behalf of Creditor    Riviera Produce Corp. ekyser@martynlawfirm.com,
               admin@martynlawfirm.com
              Gail Lin Chung    on behalf of Plaintiff Christina Brooks gcl@raisnerroupinian.com,
               jenny--hoxha--5459@ecf.pacerpro.com
              Gary M. Kaplan    on behalf of Creditor    Nextdoor.com gkaplan@fbm.com, calendar@fbm.com
              Jacquelyn H. Choi    on behalf of Creditor    County of Los Angeles jacquelyn.choi@rimonlaw.com
              Jason Rosell     on behalf of Attorney    Official Committee of Unsecured Creditors
               jrosell@pszjlaw.com, mrenck@pszjlaw.com
              Jennifer C. Hayes    on behalf of Debtor    Munchery, Inc. jhayes@fhlawllp.com
              John D. Fiero    on behalf of Attorney    Official Committee of Unsecured Creditors
               jfiero@pszjlaw.com, ocarpio@pszjlaw.com
              Julie C. Reagin    on behalf of Creditor    IRS julie.reagin@usdoj.gov, manik.bowie@usdoj.gov
              June Monroe     on behalf of Creditor    L.A. Specialty Produce Co. dba San Francisco Specialty
               june@rjlaw.com, shelly@rjlaw.com
              Krikor J. Meshefejian    on behalf of Creditor    Urban Leaf Co. dba The Produce Company
               kjm@lnbyb.com
              Kristen G. Hilton    on behalf of Creditor    Triple B Corporation dba Charlies Produce
               Jbolstad@sussmanshank.com
              Kyle Mathews     on behalf of Creditor    Comerica Bank kmathews@sheppardmullin.com
              Laurie Hager     on behalf of Creditor    Triple B Corporation dba Charlies Produce
               lhager@sussmanshank.com
              Leonardo D. Drubach    on behalf of Creditor    EUREKA VENTURES VI, LLC leo@9000Law.com
              Michael Lauter     on behalf of Creditor    Comerica Bank mlauter@sheppardmullin.com
              Mikel R. Bistrow    on behalf of Creditor    PayPal, Inc. sometimes doing business as Braintree
               mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
              Office of the U.S. Trustee / SF    USTPRegion17.SF.ECF@usdoj.gov
              Robert G. Harris    on behalf of Interested Party Conrad Chu rob@bindermalter.com
              Ryan A. Witthans    on behalf of Debtor    Munchery, Inc. rwitthans@fhlawllp.com
              Stephen D. Finestone    on behalf of Debtor    Munchery, Inc. sfinestone@fhlawllp.com
              Steven T. Gubner    on behalf of Creditor    Ryder System, Inc. sgubner@ebg-law.com, ecf@bg.law
              Terri H. Didion    on behalf of Debtor    Munchery, Inc. terri.didion@usdoj.gov,
               patti.vargas@usdoj.gov
              Trevor Ross Fehr    on behalf of U.S. Trustee    Office of the U.S. Trustee / SF
               trevor.fehr@usdoj.gov
        Case: 19-30232            Doc# 388          Filed: 08/22/20         Entered: 08/22/20 21:14:03                Page 12 of
                                                                 14
District/off: 0971-3         User: bgapuz                  Page 13 of 13               Date Rcvd: Aug 20, 2020
                             Form ID: OCP                  Total Noticed: 676


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 26




       Case: 19-30232      Doc# 388      Filed: 08/22/20     Entered: 08/22/20 21:14:03      Page 13 of
                                                      14
Form OCP

                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In    Munchery, Inc.                                       Case No.: 19−30232 HLB 11
Re:
   dba Munchery                                  Chapter: 11
        Debtor(s)




                                  NOTICE OF ORDER CONFIRMING PLAN




    Notice is hereby given of the entry of an order of this court on 08/20/2020 confirming the plan of reorganization
filed by the debtor(s) on June 10, 2020 .



Dated: 8/20/20                                    For the Court:

                                                  Edward J. Emmons
                                                  Clerk of Court
                                                  United States Bankruptcy Court




   Case: 19-30232         Doc# 388       Filed: 08/22/20       Entered: 08/22/20 21:14:03            Page 14 of
                                                      14
